Offense, the unlawful transportation of intoxicating liquor; penalty, one year in the penitentiary.
Officers arresting appellant and searching his car, found therein a five gallon keg of whiskey. Officers chased appellant's car some distance and at the time of his arrest, two men ran from the car and escaped. Appellant claims these men without his knowledge or consent had placed the whiskey in the car and that he had transported it without knowing it was there. The Court properly charged this defense.
Appellant complains of the action of the Court in refusing to charge on circumstantial evidence. What has been already stated makes it so plainly a case of direct evidence that we deem it unnecessary to discuss this question.
We have considered other contentions of appellant which appear to us to be of a trivial nature and we do not deem it necessary to consume space in their discussion.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the court.
                    ON MOTION FOR REHEARING.